                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

LESHONE LIVINGSTON,

                  Plaintiff,
v.                                     Case No. 8:17-cv-2276-T-33AEP

NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,

               Defendant.
____________________________       /

                                ORDER

     This matter comes before the Court upon consideration of

United States Magistrate Judge Anthony E. Porcelli’s Report

and Recommendation (Doc. # 25), entered on December 27, 2018,

recommending that the decision of the Commissioner of Social

Security   denying    Social    Security     benefits    be   affirmed.

Plaintiff Leshone Livingston filed an Objection to the Report

and Recommendation on January 10, 2019. (Doc. # 26). The

Commissioner did not respond to the Objection, and the time

to respond has expired.

     After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject,    or   modify    the   magistrate     judge’s    report    and

recommendation.      28   U.S.C.       §   636(b)(1);    Williams    v.

                                   1
Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

specific objections, there is no requirement that a district

judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and

recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994)

(Table).

     Upon due consideration of the record, including Judge

Porcelli’s Report and Recommendation as well as Livingston’s

Objection thereto, the Court overrules the Objection, adopts

the Report and Recommendation, and affirms the Commissioner’s

decision. The Court agrees with Judge Porcelli’s detailed and

well-reasoned factual findings and legal conclusions. The

Report and Recommendation thoughtfully addresses the issues

presented, and the Objection does not provide a basis for

rejecting the Report and Recommendation.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

                              2
(1)   The Report and Recommendation (Doc. # 25) is ACCEPTED

      and ADOPTED.

(2)   The decision of the Commissioner of Social Security

      denying benefits is AFFIRMED.

(3)   The Clerk is directed to enter a Judgment in favor of

      the   Commissioner   reflecting   that   the    Commissioner’s

      decision denying benefits is affirmed.         Thereafter, the

      Clerk is directed to CLOSE THE CASE.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

25th day of January, 2019.




                                3
